Title: To Thomas Jefferson from John V. Kean, 22 August 1825
From: Kean, John V.
To: Jefferson, Thomas


Dr Sir
U. of Virga
Augst 22nd 25
There came sat morning 3 boxes of books: I have not opened them yet, but in reading over the catalogue of their contents I find, a copy of,✓Pinkertons’ Geography✓Leland’s Demosthenes✓Northern Antiquities (of Europe) translated from Mallet, by Percy—Cleaveland’s Mineralogy—all of which we already have. If you do not wish to retain a duplicate of the same work, am I authorised to deliver such to Mr Jones on Mr Hilliards account.With the highest respect I am sirYour’s &.J. V. Kean